                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

VADELL C. JOHNSON                                                                  PLAINTIFF

V.                                                                 NO. 4:15-CV-23-DMB-DAS

SHERIFF KELVIN WILLIAMS, et al.                                                 DEFENDANTS


                                  ORDER CLOSING CASE

       The Court has been advised that the remaining parties in this case reached a settlement of

all claims. Accordingly, the Clerk of the Court shall TERMINATE all pending motions [77][88]

and CLOSE this case on the Court’s active docket.

       SO ORDERED, this 18th day of September, 2019.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
